DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed September 28, 2021.  The claims 1-4, are currently pending.

Priority
Certified copy of priority document JP 2019-189435, dated October 16, 2019, is acknowledged which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/28/2021 (2x), 09/15/2022, 10/20/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Urmson et al (hereinafter Urmson) (US 9,196,164, IDS) in view of Chen et al (hereinafter Chen) (US 2018/0192058).
	Regarding claims 1, 3, Urmson discloses a display device (display apparatus, such as navigation display 215, fig. 2) provided in a vehicle (vehicle 101) that travels autonomously, comprising: 
	a display unit configured to display information to an outside of the vehicle (figs. 6A, 6B, and 6C include electronic displays 651 which allow vehicle 101 to provide visual information on the outside of the vehicle, the displays may be located along one or more of the sides of vehicle 101 (figs. 6A and 6C) as well as the front of vehicle 101 (fig. 6B) (col. 9, lines 21-25); 
a determination unit (vehicle’s computer, see abstract), configured to determine whether a travel state of the vehicle is a deceleration state, (col. 2, lines 15-29; col. 5, lines 25-30); and 
a display control unit (processor is configured to provide displaying text information a plan of action that includes (one of stopping the vehicle and yielding to the object, slowing the vehicle down and yielding to the object, or continuing along the route) to display on the display unit the information corresponding to the deceleration state, based on a determination result of the determination unit (one of stopping the vehicle and yielding to the object, slowing the vehicle down and yielding to the object, or continuing along the route) (col. 1, lines 52-57; col. 2, lines 42-54), 
	in response to the determination unit having determined that the vehicle is in the deceleration state, the display control unit is configured to display on the display unit the information (see fig. 6B, display 651; col. 9, lines 30-39).  Urmson does not expressly show display changing to a narrower area.  Urmson however discloses display control unit can be configured to display on the display information that allows display of information on the display screen, except in a narrower area.  Chen discloses that it is possible to narrow the display area of the region of interest to reduce the information displayed to the viewer (para. 0073).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique of Chen to a known device (the display) to give a converging or shrink expression that vehicle is deceleration state.  A person od ordinary skill in the art would have recognized that applying the known technique would not only yield predictable result but would also result in reduce amount of power in doing so. 
	In regard to claim 3, this claim is analyzed and rejected for the same reasons as claim 1, because the corresponding device (apparatus) in claim 1 can be used to practice the method steps of claim 3 (expressed broadly).
	Regarding claims 2, 4, Urmson in view of Chen discloses limitation noted above with claim 1.  Urmson further discloses wherein the display control unit displays on the display unit the information including the display, when speed of the vehicle is equal to a prescribed value or less (col. 10, lines 58-67; col. 11, lines 1-12, 45-56; col. 12, lines 5-12, 29-44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.